The ruling of the court upon the demurrers to the indictment was so obviously free from error that they question needs no discussion. Code 1907, § 7151, and cases cited in footnotes.
The court's ruling upon the evidence is free from error.
The evidence adduced upon the trial of this cause was in conflict, and there was ample evidence, if believed by the jury, upon which to predicate a verdict of guilt.
The affirmative charge was properly refused.
No error appearing, the judgement of the lower court is affirmed.
Affirmed.